DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed 2/24/2022.  As directed by the amendment, claims 1, 6, 9, 20, 24, 27, 29 and 32 have been amended. Claims 1-39 are pending in the instant application, wherein claims 20-28 remain withdrawn in response to a restriction requirement.
Applicant has amended the independent claims to recite the stand-by circuit performing the first stage and the microprocessor performing the second stage, in accordance with the specification as originally filed; the previous rejection of the independent claims under 35 USC 112(a)/first paragraph is withdrawn. However, the amendment introduces subject matter where it is not clear that Applicant was in possession of said subject matter at the time of filing, such that news rejection under 35 USC 112(a)/first paragraph are included below.
Applicant’s amendment of claims 6, 9 and 32 addresses the previous rejection of claims 6, 9 and 32 under 35 USC 112(a)/first paragraph is withdrawn. However, there are further issues present in these claims in view of the amendments, such that new rejections under 35 USC 112(a)/first paragraph are included below.

Response to Arguments
Applicant's arguments filed 2/24/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Applicant argues on page 12 of Remarks that “in Vakilian, the valid signal detector 22 is at least not a component of the battery device (e.g. battery pack) that is being powered, but rather, it is a component that is disposed in the power control circuit 14, which is a separate component from the power supply 12.”
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Huby already discloses a battery pack (see Fig. 1, where the PSU is an external attachment on the flow generator); therefore, Vakilian need not teach a battery pack, because the combination of references arrives at a battery pack as claimed (i.e. the inclusion of a dual activation circuit as taught by Vakilian in the PSU/battery pack of Huby). Moreover, there is nothing in Vakilian that would exclude the power control circuit 11 from being included along with the battery 12 in a pack, and if it had been necessary for the rejection, it would have been obvious to an artisan before the effective filing date to combine the battery and associated power control circuitry of Vakilian into a battery pack, as this would have predictably provided a smart battery for use with a medical device as taught by Vakilian (para [0017]).

Applicant alleges on page 12 of Remarks that “nothing in Vakilian discloses or suggests a stand-by circuit that passes a low voltage internal power signal to internal power circuits of the battery pack…there is no mention of internal power circuits of the battery pack at all.”
As discussed above and updated in the rejection below, while Vakilian may not explicitly disclose a battery pack, the primary reference of Huby does, and Vakilian does teach a battery power control circuit fully capable of being included (internally) in a battery pack (and obvious to include in a battery pack, e.g. that of Huby, as discussed above and in the rejection maintained below), and Vakilian does teach a stand-by circuit that passes a low voltage internal power signal to internal power circuits for powering valid signal detector 422 (paras [0033-35]), because detector 422 is taught to comprise various circuits and processors (para [0036] in view of [0023]), where, in order to be powered by the low power regulator 454, said components would necessarily have associated internal power circuits (and also the inclusion of all of said circuits/processors in a battery pack per the rejection would make them internal with regards to said pack). Therefore, the independent claims remain rejected in view of Huby, Campbell, Terlizzi and Vakilian as updated in the 103 rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 29 (and thus their dependent claims 2-19 and 30-39), the claims now recite the stand-by circuit passing a low voltage internal power signal “for powering components of the battery pack for a second stage of the dual stage activation” (plurality emphasized by Examiner). The instant specification as originally filed only discusses the microprocessor’s participation in the second stage of the activation (see paras [0086-87]); there is no indication what the other components (of the plurality now claimed) even are, much less how they participate in the second stage of the activation. As such, Applicant has provided insufficient written description/detail to show possession of the claimed invention at the time of filing, because the reader is not informed as to what Applicant envisioned these claimed components to be or what function they were to perform/how they were intended to participate in the second stage of the activation. 
Further regarding claims 6, 8, 9, 32 and 34, the specification makes it clear that in the dual stage activation with stand-by circuit and microprocessor as now recited in independent claims 1 and 29, it is the microprocessor--not the stand-by circuit as currently claimed--that enables/activates the converter (instant para [0019]: “the microprocessor…may activate the converter for the operating mode; instant para [0088]: “ the microcontroller may then…enable the DC/DC converter”), and further regarding claims 8 and 34, the converter is only enabled after detection of the current draw exceeding the predetermined threshold value (and after ensuring that the current draw is within a predetermined range for a predetermined period of time), not “upon” as currently recited. Therefore, claims 6, 8, 9, 32 and 34 recite unsupported subject matter in view of the specification as originally filed. Applicant could address this rejection by amending claims 6, 8, 9, 32 and 34 to recite “the microprocessor” and claims 8 and 34 to recite “after”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 29 (and thus their dependent claims 2-19 and 30-39), The term “low voltage” in claims 1 and 29 is a relative term which renders the claim indefinite. The term “low voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination in view of instant para [0068], “low voltage” will be understood to be a voltage less than the operating voltage of the flow generator/that output by the battery in the ‘on’ mode.
Regarding claims 10 and 35 (and thus their dependent claims 11-16, 36 and 37), it is unclear in the claims if the microprocessor in claims 10 and 35 is in addition to the microprocessor now recited in claims 1 and 29, or the same. As best understood, for purposes of examination, they are the same; therefore, the Examiner recommends cancelling claims 10 and 35 to address this rejection (because otherwise it is also unclear to which microprocessor claims 12, 13, 36 and 37 refer).
Further regarding claims 12, 13, 36 and 37, as best understood, claims 1 and 29 are understood to infer that the microprocessor is one of the components powered by the internal power circuits/receiving the low voltage internal power signal, because the microprocessor is the only component actually described in the specification as participating in the second stage of the activation. Therefore, it is unclear in claims 12, 13, 36 and 37 if “an internal power signal” is in addition to the power signal now recited in claims 1 and 29, or the same. As best understood, for purposes of examination, it is the same, although this raises the concern that claims 12, 13, 36 and 37 fail to further limit the claims from which they depend (an issue under 35 USC 112(d)/fourth paragraph). The Examiner recommends amending claims 1 and 29 to make it explicit that the microprocessor is one of the “components of the battery pack for a second stage of the dual stage activation” and cancelling of claims 12, 13, 36 and 37 to address this rejection.

Claim Interpretation
The claimed “stand-by circuit” is understood to correspond to the disclosed “pilot detect module 650”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 19, 29, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Huby et al. (US 2011/0162647 A1; hereinafter “Huby”) in view of Campbell et al. (US 2014/0225620 A1; hereinafter “Campbell”), Terlizzi et al. (US 7,956,591 B2; hereinafter “Terlizzi”) and Vakilian et al. (US 2017/0229860 A1; hereinafter “Vakilian”).
Regarding claim 1, Huby discloses a respiratory therapy device (Fig. 1) to generate a flow of breathable gas to a patient, comprising: 
a housing (Fig. 1); 
a flow generator (blower 104) in the housing to generate the flow of breathable gas (Fig. 1; para [0029]), the flow generator having an operating voltage (paras [0029] and [0071]; wherein the blower inherently has an operating voltage because it is an electrically powered device); and 
a battery pack (power supply unit) engageable with the housing (Fig. 1; para [0041]), the battery pack configured to power the flow generator (paras [0041] and [0071]), 
wherein the battery pack can be switched from a stand-by mode (stand-by mode) to an operating mode (supply or drain mode) (para [0071]).
Huby does not disclose a stand-by circuit and a microprocessor, the stand-by circuit and the microprocessor configured to perform a dual stage activation to switch from the standby-mode to the operating mode upon detecting a current drawn from the battery pack, 
wherein, at a first stage of the dual stage activation, the stand-by circuit detects whether the current drawn that exceeds a predetermined threshold value, and after detecting that the current drawn exceeds the predetermined threshold value, the stand-by circuit passes a low voltage internal power signal to internal power circuits of the battery pack for powering components of the battery pack [include the microprocessor] for a second stage of the dual stage activation, and, at the second stage, the microprocessor detects whether the current drawn is maintained within a particular range for a predetermined period of time for switching to the operating mode. 
However, Campbell demonstrates that it was known in the art of waking a battery from stand-by mode before the effective filing date of the claimed invention to switch a battery from a stand-by mode to an operating mode upon detecting a current drawn from the battery (a current draw on the battery surpasses a certain threshold, para [0039]), with Terlizzi teaching a similar waking functionality using specifically a processor (control circuitry 124/processor 424) (Fig. 4; col. 10, lines 9-31 in view of col. 5, lines 39-49), to switch between two modes (high power and lower power modes) (Fig. 4; col. 9-10) upon detecting a current drawn (monitor changes in the…current flowing through electric power line 440, col. 9, lines 57-60; disable low-power regulating circuitry 422 and enable high-power regulating circuitry 423, col. 10, lines 32-34) and to avoid false positives when detecting a change in the current by combining a threshold determination with a predetermined period of time (decision can be made as to whether the monitored current stayed below a predetermined threshold current for at least a predetermined period of time…prevent a power supply device from reacting to short spikes in current that would otherwise be a false alarm, col. 15, lines 11-32; note: Terlizzi discusses staying below a current threshold for a period of time to avoid false positives, but the inverse, staying above a current threshold, i.e. as taught by Campbell, for a period of time, would have obviously provided the same results, that is, ensuring that the crossing of the threshold is not due to a temporary spike in current, but significant and long-lasting current draw), and Vakilian teaches that it was known in the power control of medical devices (para [0017]) art before the effective filing date of the claimed invention for similar stand-by-to-operating mode switching arrangements (i.e. those with signal validation to avoid false positives) to utilize a standby-circuit (low power detector 20/420) (Figs. 1 and 4; paras [0018-39]) and a microprocessor (valid signal detector 22/422) (processors…can by utilized to perform validity detection, para [0023], see also paras [0027] and [0035-36)] configured to perform a dual stage activation to switch a battery (power supply 12/412) (paras [0018] and [0032]) from a stand-by mode (power down mode) to an operating mode (operational power mode) (see e.g. para [0040]) upon detecting [an energy signal indicating a connected device needs to be supplied power], wherein, at a first stage of the dual stage activation, the stand-by circuit (low power detector 20/420) detects whether [the energy signal indicating a connected device needs to be supplied power] exceeds a predetermined threshold value ([w]hen the energy is above a threshold, para [0020]), and after detecting that [the energy signal] exceeds the predetermined threshold value, the stand-by circuit passes a low voltage internal power signal (low power regulator 454…provides a low voltage signal (e.g. 3.3 VDC), para [0033]; power from low power regulator 454 to valid signal detector 422, para [0035]; power switch 452 provides power from power supply at…12 VDC in response to the signal…from valid signal detector 422, para [0037]) to internal power circuits for powering components [include the microprocessor/valid signal detector 22/422] (paras [0035-36] in view of paras [0023] and [0027]; wherein, in order for the circuits/processors of the valid signal detector to be powered as taught, their internal power circuits must be supplied the power from the low power regulator) for a second stage of the dual stage activation, and, at the second stage, the microprocessor detects whether the [energy signal indicating a connected device needs to be supplied power] is maintained within a particular range for a predetermined period of time for switching to the operating mode (valid signal detector 22 includes a timing circuit for determining a time duration of the energy and a comparator for comparing such direction to a threshold to determine validity…a filter circuit for determining if the energy is in a frequency range associated with a valid signal…employs two or more tests for validity, para [0023]; if [the energy signal is] validated, the power control circuit 14 causes power from power supply 12 to [reach the connected device], para [0020]; similarly paras [0035-39]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the battery pack of Huby to include a stand-by circuit and a microprocessor, the stand-by circuit and the microprocessor configured to perform a dual stage activation to switch from the standby-mode to the operating mode upon detecting a current drawn from the battery pack, wherein, at a first stage of the dual stage activation, the stand-by circuit detects whether the current drawn that exceeds a predetermined threshold value, and after detecting that the current drawn exceeds the predetermined threshold value, the stand-by circuit passes a low voltage internal power signal to internal power circuits of the battery pack for powering components of the battery pack [include the microprocessor] for a second stage of the dual stage activation, and, at the second stage, the microprocessor detects whether the current drawn is maintained within a particular range for a predetermined period of time for switching to the operating mode as taught by Campbell, Terlizzi and Vakilian, in order to utilize known, ultra-low power dual stage switching means to provide the predictable result of a suitable means for switching the battery from stand-by mode to operating mode (Huby, para [0071]) in a manner that utilizes minimal load-monitoring power by using an ultra-low-power first stage circuit (Vakilian para [0011]) while still avoiding false wake-ups by using a higher-power processor for second stage signal validation before supplying power to the connected device/flow generator of Huby (Terlizzi, col. 15, lines 17-19; Vakilian para [0011]).
Regarding claim 2, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claim 1 but Huby does not explicitly state that the stand-by circuit is configured to provide a stand-by operations voltage while in the stand-by mode that is less than an operating voltage of the flow generator. However, Huby does teach that, before the effective filing date of the claimed invention, the well-known purpose of a stand-by/sleep/low power mode [see also Campbell para [0039] as evidence that it was well known in the art before the effective filing date of the claimed invention that stand-by modes include low power modes] is to lower voltage requirements (i.e. as compared to normal operating voltage) in order to save power (paras [0069-70]), with Terlizzi also teaching low and high power modes for conserving power (col. 1, lines 38-60). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the battery stand-by circuit of Huby in view of Campbell, Terlizzi and Vakilian to be configured to provide a stand-by operations voltage while in the stand-by mode that is less than an operating voltage of the flow generator as taught by Huby, Campbell and Terlizzi, in order to provide the predictable result of allowing the battery pack to conserve power by outputting less voltage/power in the stand-by mode than is required in the operational mode [e.g. to allow associated circuits to function by only using minimal power when the flow generator is not demanding full power from the battery, see the discussion of claim 3 below].
Regarding claims 3 and 29, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claim 2 wherein Terlizzi further educates modified Huby to include wherein the stand-by circuit is configured to detect current demand of the flow generator with the stand-by operations voltage while in stand-by mode (Fig. 4; cols. 9-10, particularly col. 9, lines 54-60 and col, 10, lines 13-34, where Terlizzi teaches monitoring the current flowing through power line 440 when switch 432 is closed, i.e. with the low power voltage provided by low-power regulating circuitry, in order to tell when a connected device is imposing a current demand on the line; see also Vakilian paras [0010-11]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention, when applying the stand-by circuit taught by Campbell, Terlizzi and Vakilian to the flow generator battery of Huby as discussed above, to include this arrangement where the stand-by circuit is configured to detect current demand of the flow generator with the stand-by operations voltage while in stand-by mode, so that the demand by the flow generator of Huby is detected by the battery using only the minimal power supplied by the battery in the stand-by mode, thus conserving the battery by using only the power of the low-power state for load detection (Terlizzi col. 10, lines 4-31; Vakilian paras [0010-11]).
Regarding claims 19 and 39, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claims 1 and 29 wherein Huby further discloses wherein the flow generator comprises a controller (processor 120) (Fig. 1) configured to control the flow generator to generate a positive airway pressure therapy (para [0039]).
Claims 4-6, 8-10, 30-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi and Vakilian as applied to claim 3 above, and further in view of Cyprowski (US 2018/0175649 A1; hereinafter “Cyprowski”).
Regarding claims 4 and 30, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claims 3 and 29 but Huby in view of Campbell, Terlizzi and Vakilian is silent regarding wherein the flow generator further comprises a current control circuit and a switch, the current control circuit providing a controlled current draw upon activation of the switch.  However, Cyprowski teaches that it was known in the battery-powered flow generator art before the effective filing date of the claimed invention for a battery-powered flow generator (pressure generator 12a/medical device 12b/c) with low power/stand-by mode and operational mode (Figs. 1-3B; para [0003]) to comprise a current control circuit and a switch (switchable circuit 21) (para [0034]), the current control circuit providing a controlled current draw upon activation of the switch (para [0036] or [0038]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the battery-powered flow generator of Huby in view of Campbell, Terlizzi and Vakilian to include a current control circuit and a switch, the current control circuit providing a controlled current draw upon activation of the switch as taught by Cyprowski, in order to provide the predictable result of a standard means by which the flow generator is able to convey its need for full power/current demand to the battery pack.
Regarding claims 5 and 31, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claims 4 and 30 wherein Huby further discloses (and Terlizzi further teaches) wherein the battery pack further includes a converter (DC converter, Huby para [0041]; high-power regulating circuitry 423, Terlizzi Fig. 4) to convert a voltage of the battery pack the operating voltage of the flow generator (Huby para [0041]; Terlizzi col. 4 and 9-10).  
Regarding claims 6, 8, 9, 32 and 34, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claims 5 and 31 wherein Terlizzi and Vakilian further educate modified Huby to include wherein the [microprocessor] is configured to enable the converter upon detection of the controlled current draw of the flow generator that exceeds the predetermined threshold value for the predetermined period of time (Terlizzi: [p]rocessor 424, upon determining that [the flow generator is drawing current above a threshold/within an expected operating range for a period of time, when the teachings of Campbell, Terlizzi and Vakilian are applied to Huby as discussed above regarding claims 1-3], can disable low-power regulating circuitry 422 and enable high-power regulating circuitry 423, col. 10, lines 32-34) (see also Vakilian paras [0023], [0028] and [0035-39] as discussed above regarding claims 1 and 29), in order to provide the expected result of only powering on the operating-power converter when it is needed to convert the battery voltage to the operating voltage of the flow generator (i.e. when a valid demand signal is detected, i.e. one within a range, i.e. between a lower threshold (where using the same threshold as is used to detect the initial presence of the signal would have been obvious to an artisan before the effective filing date of the claimed invention for simplicity) and an upper threshold, for a given amount of time), thus conserving power by not operating/powering the operating-power converter when it is not being actively used.  
Regarding claims 10 and 35, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claims 5 and 31 wherein Terlizzi further educates modified Huby to include wherein the battery pack further comprises a microprocessor (processor 424) (see also Vakilian: processors…can by utilized to perform validity detection, para [0023]), in order to permit the validation of the current demand from the flow generator using a standard computer component and thus effect the transition of the battery pack from stand-by to operation mode as discussed above regarding claim 1/29.
Regarding claims 36 and 37, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claim 35 wherein Huby as modified by Campbell, Terlizzi, Vakilian as discussed above regarding claim 1/29 as best understood teaches wherein the stand-by circuit is configured to provide the microprocessor with an internal power signal to activate the microprocessor, which is configured to evaluate a detected current demand before activation of the operating mode (see the discussion of claim 1/29 above).

Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski as applied to claims 5 and 31 above, and further in view of Qureshi et al. (US 5,628,216; hereinafter “Qureshi”).
Regarding claims 7 and 33, Huby in view of Campbell, Terlizzi, Vakilian Cyprowski teaches the respiratory therapy device of claims 5 and 31 wherein Huby further discloses wherein the converter is a direct current to direct current (DC/DC) converter (DC converter, Huby para [0041]) but Huby does not explicitly state that the converter is configured to increase voltage of the battery pack to the operating voltage of the flow generator. However, Qureshi demonstrates that it was standard in the art of DC/DC converters connected to batteries before the effective filing date of the claimed invention for such converters to be configured to increase voltage of a battery pack to an operating voltage (col. 8, line 66-col. 9, line 5). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the DC/DC converter of Huby to be configured to increase voltage of the battery pack to the operating voltage of the flow generator as taught by Qureshi, in order to provide the expected result of allowing for a battery that does not provide enough voltage on its own (e.g. one that is cheaper and/or safer because it is lower voltage) to be used to power the flow generator.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski as applied to claim 10 above, and further in view of Trichy (US 2017/0308152 A1; hereinafter “Trichy”).
Regarding claim 11, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claim 10 wherein Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches detecting the current demand of the flow generator with the stand-by operations voltage while in stand-by mode during the first stage of the dual stage activation (see claim 1 discussion above), but Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski is silent regarding wherein the stand-by circuit further comprises a voltage window detector to detect the current demand of the flow generator with the stand-by operations voltage while in stand-by mode during the first stage of the dual stage activation. However, Trichy teaches it was known in the load detection art before the effective filing date of the claimed invention to generate a wake-up signal by using a voltage window detector to detect current demand (abstract; Fig. 3; paras [0039] and [0051-55]). It would have been obvious to an artisan before the effective filing date of the claimed invention for the stand-by circuit that detects the current demand of the flow generator with the stand-by operations voltage while in stand-by mode during the first stage of the dual stage activation taught by Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski to do so using a voltage window detector as taught by Trichy, in order to provide the expected result of a suitable/known means for initially detecting current demand, particularly one that avoids waking the microprocessor in the event of a current that is not a feasible demand by the flow generator, e.g. a short circuit, thus saving power by only waking the microprocessor when it is actually needed for validation.
Regarding claims 12 and 13, Huby in view of Campbell, Terlizzi, Vakilian, Cyprowski and Trichy teaches the respiratory therapy device of claim 11 wherein Huby as modified by Campbell, Terlizzi and Vakilian as discussed above regarding claim 1 as best understood further teaches wherein the stand-by circuit is configured to provide the microprocessor with an internal power signal to activate the microprocessor, which is configured to evaluate a detected current demand before activation of the operating mode (see the discussion of claim 1 above).
Regardings claims 14 and 15, Huby in view of Campbell, Terlizzi, Vakilian, Cyprowski and Trichy teaches the respiratory therapy device of claim 11 wherein Huby as modified by Campbell, Terlizzi, Vakilian as discussed above regarding claim 1 further teaches/is educated to include wherein the microprocessor is configured to: 
upon activation, determine whether the controlled current draw from the flow generator exceeds the predetermined threshold value for the predetermined period of time (Vakilian para [0023] as discussed above regarding claim 1); and 
upon determining the controlled current draw exceeds the predetermined threshold value for the predetermined period of time, activate the converter for the operating mode (Vakilian: valid signal detector…determines if the energy includes actual signal…if so…normal operational power…is provided to [the connected device] paras [0039-40] in view of the discussion above regrading claims 5 and 9, i.e. where a valid signal determination by the microprocessor/validation signal detector results in activation of the converter in order to provide the operating voltage in the operating mode), and 
upon determining the controlled current draw does not exceed the predetermined threshold value for the predetermined period of time, trigger deactivation of the microprocessor (Vakilian: valid signal detector…determines if the energy includes actual signal…if not [the power to the valid signal detector is cut], para [0039] in view of the discussion above regarding claim 1, i.e. where the valid signal detector is the microprocessor and the energy/power-request signal is the controlled current draw), because it would have been obvious to an artisan before the effective filing date of the claimed invention to include this turn-off function in the modified device of Huby in view of Campbell, Terlizzi, Vakilian, Cyprowski and Trichy as further taught by Vakilian, in order to provide the predictable result of conserving power when a non-valid signal is detected by the stand-by circuit in the first stage.

Claims 17, 18 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi, Vakilian as applied to claims 2 and 29 above, and further in view of Carrier et al. (US 2005/0077878 A1; hereinafter “Carrier”) and Anderson et al. (US 4,284,849; hereinafter “Anderson”).
Regarding claims 17, 18 and 38, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claims 2 and 29 but Huby in view of Campbell, Terlizzi and Vakilian is silent regarding wherein the flow generator comprises an under-voltage lock-out (UVLO) circuit configured to disable the flow generator when the battery pack generates the stand-by operations voltage at an input to the under-voltage lock-out circuit and to enable the flow generator when the battery pack generates a higher voltage than the stand-by operations voltage at the input to the under-voltage lock-out circuit.  However, UVLO circuits that enable power flow when a battery is providing full charge and disable power flow when a battery is providing lower charge were well known in the power supply art before the effective filing date of the claimed invention as demonstrated by Carrier (para [0081]), and Anderson teaches that it was known in the battery-powered device art before the effective filing date of the claimed invention that a battery-powered device can be damaged if supplied with a voltage from a battery that is below its operating voltages (col. 30, lines 1-14). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the device of Huby in view of Campbell, Terlizzi and Vakilian wherein the flow generator comprises an UVLO circuit configured to disable the flow generator when the battery pack generates the stand-by operations voltage at an input to the under-voltage lock-out circuit and to enable the flow generator when the battery pack generates a higher voltage than the stand-by operations voltage at the input to the under-voltage lock-out circuit as taught by Carrier and Anderson, in order to provide the flow generator with a known means for preventing the battery from supplying power to the flow generator that is below its operating voltages, e.g. when it is in stand-by mode, to arrive at the predictable result of preventing damage to the flow generator (Anderson, col. 30, lines 10-14).

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785